DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/12/20 and 10/7/21 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the formula" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the thickness" in line 8 and line 9.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites “chosen from”, which recites improper group language.  Examiner suggests “selected from the group consisting of”.  See also claims 6, 7 and 9.
Claim 1 recites “LiMxOy”, which is indefinite because neither x nor y is defined by the claim.
Claim 2 recites the limitation "a thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "a thickness" in lines 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations "the form" and “the average diameter”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites “lithium iron phosphate”, which improperly broadens claim 1.  Claim 1 requires M to be at least one non-lithium metal.  Phosphorous is not a metal.
Claim 9 recites “SiO2” and “B2O3”, which improperly broaden claim 1.  Claim 1 requires a metal oxide film or a metal fluoride film.  Silicon and boron are not metals.
Claim 13 recites “6 or fewer ALD cycles”, which is indefinite.  Claim 12 requires 3 ALD cycles to 10 ALD cycles.
Claim 17 recites the limitations "the gas velocity" and “the minimum fluidization velocity”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the gas velocity" in lines 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, and alternatively unpatentable over, Se-Hee et al., US 2012/0077082 A1.
Se-Hee teaches electrodes for lithium batteries are coated via an atomic layer deposition process. The coatings can be applied to the assembled electrodes, or in some cases to particles of electrode material prior to assembling the particles into an electrode. The coatings can be as thin as 2 angstroms thick. The coating provides for a stable electrode. Batteries containing the electrodes tend to exhibit high cycling capacities (abstract).  In the case of cathodes, very similar results have been obtained when the particles themselves are coated, or when the electrode is coated. Thus, in a second aspect, a process for preparing a lithium ion battery cathode, comprising applying a coating having a thickness of about 2 to about 100 angstroms (0.2-10 nm) onto the surfaces of particles of a cathode material via an atomic layer deposition process, and then mixing the coated particles with a binder and shaping the mixture into an electrode in which the coated particles are held together by the binder [0012].
The cathode material may be LiCoO2 wherein alumina (Al2O3) ALD films are grown directly onto 7-10 m LiCoO2 particles using a rotary reactor.  In example 1 two ALD cycles are performed on the LiCoO2 powder and in example 2 six ALD cycles are performed on the LiCoO2 powder.  Example 1 had a coating thickness of 2-3 angstroms and example 2 had a coating thickness of 6-10 angstroms [0087-0092].  The cathode material may the lithium nickel cobalt manganese oxide [0022].  
In ALD, the reaction which forms the coating is split into two or more half-reactions, by introducing gas phase reactants separately and alternatingly into the deposition chamber. The reactants are not capable of reacting with themselves under the conditions of the process. Each reactant reacts at the surface of the substrate, each in turn forming a mono-layer of deposited material. Excess amounts of reactant are removed from the reaction zone before introducing the next reactant. Reaction by-products are removed as well, between successive introductions of the reagents. This procedure ensures that reactions occur at the surface of the substrate, rather than in the gas phase [0033].  A purge gas is typically introduced between the alternating feeds of the reactants, in order to further help to remove excess reactants. A carrier gas, which is usually but not necessarily the same as the purge gas, generally (but not always necessarily), is introduced during the time each reactant is introduced. The carrier gas may perform several functions, including (1) facilitating the removal of excess reactant and reaction by-products, (2) distributing the reactant through the reaction zone, thereby helping to expose all substrate surfaces to the reactant and (3) in the case of applying the coating to the electrode particles, fluidizing a particulate substrate so that all particle surfaces become exposed to the reactant. The purge gas does not react undesirably with the ALD reactants or the deposited coating, or interfere with their reaction with each other at the surface of the metal particles [0034].  The ALD process as described is generally applicable for coating the particles of electrode materials. In order to coat all particle surfaces, it is necessary to conduct the process in such a manner that the vapor phase reactants can flow easily between particles and contact with the particle surfaces. This can be done by fluidizing a bed of the particles of electrode material, or by contacting the particles with the vapor phase reactants in a rotating tube or similar vessel [0052].
Thus the claims are anticipated.  The claims are alternatively unpatentable.  One of skill would have found the claim limitation “wherein the thickness of the ultrathin film at least partially covering the M-oxide sites is greater than the thickness of the ultrathin film at least partially covering the lithium ion sites” inherent, and at least obvious, over the teaching of Se-Hee.  The present specification teaches the different thicknesses of the ultrathin film recited by at least claim 1 result from applying a non-lithium metal oxide film to a lithiated metal oxide using an atomic layer deposition (ALD) process.  See at least [0004], [0021], [0047] and [0050].  This is the only disclosure in the present specification for achieving the different thicknesses claimed.  Se-Hee teaches the same materials are subjected to the same process.  See discussion of Se-Hee above.  Thus, one of skill would have concluded the limitation “wherein the thickness of the ultrathin film at least partially covering the M-oxide sites is greater than the thickness of the ultrathin film at least partially covering the lithium ion sites” of at least claim 1 is inherent in the teachings of Se-Hee.
*
Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Se-Hee et al., US 2012/0077082 A1 in view of King et al., US 2011/0236575 A1.
Se-Hee teaches electrodes for lithium batteries are coated via an atomic layer deposition process. The coatings can be applied to the assembled electrodes, or in some cases to particles of electrode material prior to assembling the particles into an electrode. The coatings can be as thin as 2 angstroms thick. The coating provides for a stable electrode. Batteries containing the electrodes tend to exhibit high cycling capacities (abstract).  In the case of cathodes, very similar results have been obtained when the particles themselves are coated, or when the electrode is coated. Thus, in a second aspect, a process for preparing a lithium ion battery cathode, comprising applying a coating having a thickness of about 2 to about 100 angstroms (0.2-10 nm) onto the surfaces of particles of a cathode material via an atomic layer deposition process, and then mixing the coated particles with a binder and shaping the mixture into an electrode in which the coated particles are held together by the binder [0012].
The cathode material may be LiCoO2 wherein alumina (Al2O3) ALD films are grown directly onto 7-10 m LiCoO2 particles using a rotary reactor.  In example 1 two ALD cycles are performed on the LiCoO2 powder and in example 2 six ALD cycles are performed on the LiCoO2 powder.  Example 1 had a coating thickness of 2-3 angstroms and example 2 had a coating thickness of 6-10 angstroms [0087-0092].  The cathode material may the lithium nickel cobalt manganese oxide [0022].  
King teaches an ALD process can be used to produce high volumes of products, such as coated lithium metal oxide particles for use as high performance cathodes in lithium ion batteries. A benefit of this semi-continuous or semi-batch process over conventional batch fluidized bed reactors is that high annual throughputs can be achieved using reasonably sized equipment and therefore reasonable capital costs. In addition, the rate-limiting step of batch vapor phase deposition processes in fluidized bed reactors is the rate at which the vapor can enter the reactor without elutriating the particles. The ALD of King makes the particle transport through the semi-continuous process the rate-limiting step as vapor phase reactants are pre-loaded into chambers below a valve [0090;Figures;abstract;claims].  One of skill would have been motivated to use the ALD process of King for the ALD process of Se-Hee as both teach ALD for coating lithium metal oxide particles for cathodes of lithium ion batteries.  
One of skill would have found the claim limitation “wherein the thickness of the ultrathin film at least partially covering the M-oxide sites is greater than the thickness of the ultrathin film at least partially covering the lithium ion sites” inherent, and at least obvious, over the teaching of Se-Hee in view of King.  The present specification teaches the different thicknesses of the ultrathin film recited by at least claim 1 result from applying a non-lithium metal oxide film to a lithiated metal oxide using an atomic layer deposition (ALD) process.  See at least [0004], [0021], [0047] and [0050].  This is the only disclosure in the present specification for achieving the different thicknesses claimed.  Se-Hee teaches the same materials are subjected to the same process.  King teaches an ALD process for coating lithium metal oxide particles for cathodes of lithium ion batteries.  Thus, one of skill would have reasonably concluded the limitation “wherein the thickness of the ultrathin film at least partially covering the M-oxide sites is greater than the thickness of the ultrathin film at least partially covering the lithium ion sites” of at least claim 1 is inherent, or at least obvious, in the teachings of the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/           Primary Examiner, Art Unit 1727